DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response filed on Apr. 06, 2021 in which claims 1 and 20 are amended. Thus, claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 101
 2. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 20.  
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
machine learning (ML) model by training at least one ML model with training data, wherein the at least one trained ML model is generated by a ML computer system configured to train the at least one ML model; receiving an indication of a deposit into a bank account of a user; in response to receiving the indication of the deposit into the bank account, generating a ML model output by executing one or more of the at least one trained ML model, wherein the ML model output is used to determine an electronic envelope distribution to be applied to an amount of the deposit; allocating the amount of the deposit into the at least one electronic envelope of the plurality of electronic envelopes based on the electronic envelope distribution; and sending electronic envelope account information to a client application that is executed on a client device, wherein the client application is configured to visually display the electronic envelope account information on the client device, and wherein the electronic envelope account information indicates a balance of each of the at least one electronic envelope after having allocated the amount of the deposit. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. Depositing money into a bank is nothing more than a Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device to be generic computer elements (see Fig. 1, [0025], [0035-0037], [0043], [0052]). As explained in the [0043] of the specification, the ML computer system is simply a generic computer where the ML model is running. Hence, the ML computer system as just a generic computer suitably programmed to train the ML model and programming a machine to achieve a specific task does not make it a particular machine. The machine learning (ML) model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claim 20 and hence the claim 20 is rejected on similar grounds as claim 1.
Dependent claims 2-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further.
For instance in claim 2, the steps, “wherein a first one of the at least one ML model is trained using time series data that corresponds to transactional data of a plurality of users”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 3, the steps, “wherein the at least one ML model includes a first ML model and a second ML model, and wherein the generating step includes training the first ML model and the second ML model to obtain a first trained ML model and a second trained ML model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 4, the steps, “wherein the first ML model is a ML classification model that is generated based on merchant information that is associated with transactional data of the user of the client device, and wherein the ML classification model is used to generate supplemented training data used to train the second ML model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 5, the steps, “ wherein the second ML model is a ML continuous model that is generated based on a spending value specifically pertaining to the user of the client device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 6, the steps, “ wherein the spending value represents an amount of spending by the user over a predetermined period of time”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 7, the steps, “wherein the generating the ML model output step includes executing the second trained ML model but not the first trained ML model”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 8, the steps, “wherein the training data includes transactional data that is specific to the user of the client device or a demographic group of users that includes the user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 9, the steps, “wherein the training data includes transactional data that is specific to the demographic group of users, and wherein the demographic group of users includes a plurality of users that are a part of a common income class or a common geographic class”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 10, the steps, “wherein deposit information is passed as input into the one or more trained ML models as a part of applying the one or more trained ML models so as to generate the ML model output”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 11, the steps, “wherein the method further comprises the step of receiving user allocation data from the client device of the user, and wherein the electronic envelope distribution is based on the ML model output and the user allocation data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 12, the steps, “further comprising the step of applying one or more rules to the amount of the deposit after the step of generating the ML model output and before the step of allocating the amount of the deposit, wherein the one or more rules are used along with the ML model output to determine the electronic envelope distribution”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 13, the steps, “wherein a first rule of the one or more rules includes analyzing past spending behavior of the user of the client account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 14, the steps, “wherein the at least one electronic envelope includes two or more electronic envelopes”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 15, the steps, “wherein each of the electronic envelopes is associated with a bank account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 16, the steps, “wherein the method further comprises the step of determining a financial health score of the user based on amounts of at least one of the plurality of electronic envelopes”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 17, the steps, “wherein the method further comprises the step of determining a financial spending pattern of the user based on amounts of at least one of the plurality of electronic envelopes”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 18, the steps, “wherein the method further comprises the step of determining one or more emotional triggers to present to the user at the client device based on transactional data of the user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 19, the steps, “wherein the method further comprises the step of determining a spending stability factor of the user, and wherein the electronic envelope distribution is modified based on the spending stability factor of the user”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-4, 8-12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette, et. al., U.S. Patent Application Publication Number 2019/0325327 A1 in view of Jansson, et. al. U.S. Patent Application Publication Number 2018/0330373 A1.
Regarding Claim 1,     
Blanchette teaches a method of compartmentalizing a monetary transaction into at least one of a plurality of electronic envelopes of an account, comprising :
generating at least one trained machine learning (ML) model by training at least one ML model with training data, wherein the at least one trained ML model is generated by a ML computer system configured to train the at least one ML model; (See at least [0048], “the external computing entity 102 may utilize at least one machine learning models, such as a trained machine learning model. In some embodiments, utilizing a trained machine learning model includes training the machine learning model, e.g., training the machine learning model using a training algorithm.”); 
receiving an indication of a deposit into a bank account of a user (See at least [0036-0037], [0063], “As another example, a monthly entity-level prediction input data entry for a customer entity may describe a monthly active deposit account of the particular customer.”); 
in response to receiving the indication of the deposit into the bank account, generating a ML model output by executing one or more of the at least one trained ML model (See at least [0048-0049], “the AI computing entity may be configured to retrieve and/or execute one or more of the predefined program algorithms upon the occurrence of a predefined trigger event.”),
However, Blanchette does not explicitly teach,
wherein the ML model output is used to determine an electronic envelope distribution to be applied to an amount of the deposit; 
allocating the amount of the deposit into the at least one electronic envelope of the plurality of electronic envelopes based on the electronic envelope distribution;  sending electronic envelope account information to a client application that is executed on a client device, wherein the client application is configured to visually display the electronic envelope account information on the client device, and wherein the electronic envelope account information indicates a balance of each of the at least one electronic envelope after having allocated the amount of the deposit.
Jansson, however, teaches,
wherein the ML model output (ML model output is already taught by Blanchette as shown above) is used to determine an electronic envelope distribution to be applied to an amount of the deposit (See at least Fig. 1, Fig. 3, [0024-0025], “envelope-style account budgeting for a transaction account”); 
allocating the amount of the deposit into the at least one electronic envelope of the plurality of electronic envelopes based on the electronic envelope distribution (See at least Fig. 1, Fig. 3, [0024-0025], “a form of account budgeting for individuals and other entities utilized envelopes, where cash would be placed into envelopes that were labeled with specific spending categories”);
sending electronic envelope account information to a client application that is executed on a client device, wherein the client application is configured to visually display the electronic envelope account information on the client device, and wherein the electronic envelope account information indicates a balance of each of the at least one electronic envelope after having allocated the amount of the deposit (See at least Fig. 4, [0026], [0061-0062], “The computing device 402 may include a display device 404, which may be configured to display data to a user (e.g., the individual 104) of the computing device 402. The display device 404 may display a budget overview 406. The budget overview 406 may provide the user with an overview of the current virtual envelopes established by the user and the ability to release funds from the envelopes as well as create new envelopes for budgeting in additional categories”).

	Both Blanchette and Jansson are in the same technical field of autonomously assisted banking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Blanchette to incorporate the disclosure of Jansson. The motivation for modifying the disclosure of Blanchette would have been to provide a user interface that allows a user to digitally access information relating to a bank account, including account balances and transactional history. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,     
Blanchette teaches,
wherein a first one of the at least one ML model is trained using time series data that corresponds to transactional data of a plurality of users (See at least [0048], “training the machine learning model using a training algorithm such as gradient descent, gradient descent with backpropagation, and/or gradient descent with backpropagation over time.”).
Regarding Claim 3,     
Blanchette teaches,
wherein the at least one ML model includes a first ML model and a second ML model, and wherein the generating step includes training the first ML model and the second ML model to obtain a first trained ML model and a second trained ML model (See at least [0048-0049], [0074], “the external computing entity 102 may utilize at least one machine learning models, such as a trained machine learning model. In some embodiments, utilizing a trained machine learning model includes training the machine learning model, e.g., training the machine learning model using a training algorithm such as gradient descent, gradient descent with backpropagation, and/or gradient descent with backpropagation over time.”).
Regarding Claim 4,     
Blanchette teaches,
wherein the first ML model is a ML classification model that is generated based on merchant information that is associated with transactional data of the user of the client device, and wherein the ML classification model is used to generate supplemented training data used to train the second ML model (See at least [0035-0036], “the predictive analysis computing entity 101 may be configured to generate predicted business intelligence conclusions for transactional entities involved in a transactional network associated with a bank, such as bank customers, bank branches, bank accounts”. the predictive analysis computing entity 101 is equivalent to the ML classification model).
Regarding Claim 8,     
Blanchette teaches,
wherein the training data includes transactional data that is specific to the user of the client device or a demographic group of users that includes the user (See at least [0037], [0063], “The storage unit 111 may further store entity-level prediction input information/data that each describe at least one transactional reality associated with an entity, such as bank-customer-level information/data describing at least one transactional reality (e.g., most active deposit account) associated with various bank customers.”).

Regarding Claim 9,     
Blanchette teaches,
wherein the training data includes transactional data that is specific to the demographic group of users, and wherein the demographic group of users includes a plurality of users that are a part of a common income class or a common geographic class (See at least [0063], [0073], “the value prediction components 901 include value-based prediction inputs, where a value-based prediction input is any value associated with an entity which can be utilized to determine an entity value prediction for the entity. Examples of value-based prediction inputs include account balances, transactional activity metrics, risk indicators, demographic information, etc.”).
Regarding Claim 10,     
Blanchette teaches,
wherein deposit information is passed as input into the one or more trained ML models as a part of applying the one or more trained ML models so as to generate the ML model output (See at least [0036-0037], [0048-0049], “the AI computing entity may be configured to retrieve and/or execute one or more of the predefined program algorithms upon the occurrence of a predefined trigger event.” ).

Regarding Claim 11,     
Blanchette and Jansson combined teach the method of claim 1,
In addition, Jansson teaches,
wherein the method further comprises the step of receiving user allocation data from the client device of the user, and wherein the electronic envelope distribution is based on the ML model output and the user allocation data (See at least [0024-0026], “the individual 104 may use a computing device 110 to execute an application program or navigate to a web page associated with the processing server 102, access an application programming interface associated with the processing server 102, or otherwise communicate with the processing server 102 for the conveyance of payment details thereto”).
Regarding Claim 12,     
Blanchette and Jansson teach the method of claim 1,
In addition, Jansson teaches,
the step of applying one or more rules to the amount of the deposit after the step of generating the ML model output and before the step of allocating the amount of the deposit, wherein the one or more rules are used along with the ML model output to determine the electronic envelope distribution (See at least [0024], “ a form of account budgeting for individuals and other entities utilized envelopes, where cash would be placed into envelopes that were labeled with specific spending categories.” Specific spending categories serve as the one or more rules).

Regarding Claims 14 and 15,     
Blanchette and Jansson combined teach the method of claim 1,
In addition, Jansson teaches,
wherein the at least one electronic envelope includes two or more electronic envelopes (See at least [0024], [0061], envelopes);
wherein each of the electronic envelopes is associated with a bank account (See at least [0024-0025], bank account).

Regarding claim 20,
Independent claim 20 is substantially similar to previously rejected independent claim 1, and hence rejected on similar grounds. In addition, claim 20 also recites a processor and a memory which is inherent in the disclosure of Blanchette. 

5.	Claims 5-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Jansson and in further view of Zalewski, et al., U.S. Patent (9,911,290 B1).

Regarding Claim 5,     
Blanchette and Jansson combined teach the method of claim 3,
However, Blanchette and Jansson combined do not explicitly teach,
wherein the second ML model is a ML continuous model that is generated based on a spending value specifically pertaining to the user of the client device.
However, Zalewski, teaches,
wherein the second ML model is a ML continuous model that is generated based on a spending value specifically pertaining to the user of the client device (See at least Column 21, lines 26-36, “data from each shoppers shopping trip may accumulate and be used to retain a machine learning model specific for the user, tuning the model with new data from each shopping experience, or continuous tuning. Machine learning model may also be retrained across the population of shoppers on a periodic or continuous basis.”).

	Blanchette, Jansson and Zalewski are in the same technical field of autonomously assisted banking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Blanchette and Jansson to incorporate the disclosure of Zalewski. The motivation for modifying the disclosure of Blanchette and Chen would have been to determine the historical spending behavior of the user from the financial spending patterns. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 6,     
Blanchette, Jansson and Zalewski combined teach the method of claim 5,
In addition, Zalewski teaches,
wherein the spending value represents an amount of spending by the user over a predetermined period of time (See at least Column 21, lines 26-36, “data from each shoppers shopping trip may accumulate and be used to retain a machine learning model specific for the user, tuning the model with new data from each shopping experience, or continuous tuning. Machine learning model may also be retrained across the population of shoppers on a periodic or continuous basis.”).
Regarding Claim 7,     
Blanchette, Jansson and Zalewski combined teach the method of claim 5,
In addition, Zalewski teaches,
wherein the generating the ML model output step includes executing the second trained ML model but not the first trained ML model (See at least Column 17, lines 26-40, “the model is retrained with the corrected classification for the set of features leading to the previously incorrect output classification. This will ensure that the model learns to correctly classify its tracking features to the correct state over time.”).
Regarding Claim 13,     
Blanchette and Jansson teach the method of claim 12,
However, Blanchette and Jansson combined do not explicitly teach,
wherein a first rule of the one or more rules includes analyzing past spending behavior of the user of the client account.
However, Zalewski, teaches,
wherein a first rule of the one or more rules includes analyzing past spending behavior of the user of the client account (See at least Column 21, lines 26-36, “data from each shoppers shopping trip may accumulate and be used to retain a machine learning model specific for the user, tuning the model with new data from each shopping experience, or continuous tuning. Machine learning model may also be retrained across the population of shoppers on a periodic or continuous basis.”) Accumulating data from shopper’s shopping trip is equivalent to analyzing past spending behavior of the user).

6.	Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Jansson and in further view of Ariff, et al., U.S. Patent Application Publication Number 2010/0250430 A1.
Regarding Claim 16,     
Blanchette and Jansson teach the method of claim 1,
However, Blanchette and Jansson combined do not explicitly teach,
wherein the method further comprises the step of determining a financial health score of the user based on amounts of at least one of the plurality of electronic envelopes.
Ariff, however, teaches,
wherein the method further comprises the step of determining a financial health score of the user based on amounts of at least one of the plurality of electronic envelopes (See at least [0020], [0052], “determining a user's financial health indicator may further define the financial health indicator as numerical financial health score”).
	Blanchette, Jansson and Ariff are in the same technical field of autonomously assisted banking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Blanchette and Jansson to incorporate the disclosure of Ariff. The motivation for modifying the disclosure of Blanchette and Jansson would have been to provide feedback to the user regarding spending activities, financial health, and money management. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 19,     
Blanchette and Jansson teach the method of claim 1,
However, Blanchette and Jansson combined do not explicitly teach,
wherein the method further comprises the step of determining a spending stability factor of the user, and wherein the electronic envelope distribution is modified based on the spending stability factor of the user.
Ariff, however, teaches,
wherein the method further comprises the step of determining a spending stability factor of the user, and wherein the electronic envelope distribution is modified based on the spending stability factor of the user (See at least [0020], [0052], determining a user's financial health indicator is equivalent to determining a spending stability factor of the user).

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchette in view of Jansson and in further view of Chen, et al., U.S. Patent Application Publication Number 2017/0270551 A1.

Regarding Claim 17,     
Blanchette and Jansson combined teach the method of claim 1,
However, Blanchette and Jansson combined do not explicitly teach,
wherein the method further comprises the step of determining a financial spending pattern of the user based on amounts of at least one of the plurality of electronic envelopes.
However, Chen teaches,
wherein the method further comprises the step of determining a financial spending pattern of the user based on amounts of at least one of the plurality of electronic envelopes (See at least [0063-0064], “a profile or the behavior history of a user”).
	Blanchette, Jansson and Chen are in the same technical field of autonomously assisted banking. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Blanchette and Jansson to incorporate the disclosure of Chen. The motivation for modifying the disclosure of Blanchette and Jansson would have been to indicate how well the user has managed their spending over a period of time. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 18,     
Blanchette and Jansson combined teach the method of claim 1,
However, Blanchette and Jansson combined do not explicitly teach,
wherein the method further comprises the step of determining one or more emotional triggers to present to the user at the client device based on transactional data of the user.
However, Chen teaches,
wherein the method further comprises the step of determining one or more emotional triggers to present to the user at the client device based on transactional data of the user (See at least [0112], Presenting vouchers, rewards, or discounts as part of an incentive for the user is equivalent to determining emotional trigger to present to the user).

Response to Arguments
8.       Applicant's arguments filed dated 04/06/2021 have been fully considered but they are not persuasive due to the following reasons: 
	With regards to Applicant’s arguments regarding Step 2A – Prong One (page 7), Applicant states that the claims do not recite an abstract idea. 
	Examiner respectfully disagrees and notes that as explained in the 101 analysis above, the limitations of claim 1, under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as such as commercial interactions including resolution of agreements in the form of contracts. Depositing money into a bank is nothing more than a transaction as it involves a transfer of money from one party to another. Processing a monetary transaction is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. The claim also recites machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device which do not necessarily restrict the claim from reciting an abstract idea. A machine learning (ML) model is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. That is, other than, a ML computer system, the electronic envelope, the client application and the client device, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.
9.     In response to Applicant’s arguments (on pages 7-11), that the claims as a whole integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
          The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The limitations of the amended claims do not result in computer functionality improvement or technical/technology improvement when the underlying abstract idea is implemented using technology. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. The advantages over conventional systems are directed towards improving the abstract idea. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device to be generic computer elements (see Fig. 1, [0025], [0035-0037], [0043], [0052]). As explained in the paragraph [0043] of the specification, the ML computer system is simply a generic computer where the ML model is running. Hence, the ML computer system as just a generic computer suitably programmed to train the ML model and programming a machine to achieve a specific task does not make it a particular machine. The specification explains the client device in paragraph [0052] as, “a handheld mobile device, which may be a handheld computer that includes wireless communication capabilities.” The machine learning (ML) model, recited in the claim, is broadly interpreted to correspond to generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device are recited at a high level of generality. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.
10.	Applicant further argues that (page 9), “the claims are not merely a drafting effort designed to monopolize the judicial exception, but meaningfully incorporate and integrate ML-related components thereby resulting in integration of the alleged abstract idea into a practical application.”
	Regarding applicant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework.


11.     With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 11-13), “the claims provide significantly more than the abstract idea under step 2B of the eligibility analysis.”
          One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device. As per the rejection above, the specification describes the additional elements of machine learning (ML) model, a ML computer system, the electronic envelope, the client application and the client device to be generic computer elements (see Fig. 1, [0025], [0035-0037], [0043], [0052]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. Automating a known human process is not a novel concept. The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.
As illustrated by the cited prior art in the 103 rejection above, all the limitations of claim 1 are taught by the combination of Blanchette and Jansson. As evidenced by the art rejection, all the features outlined in claim 1 are well-known and hence the applicant’s arguments are not persuasive. 
The specific types of information recited merely limits the field of use to which the claimed invention applies — autonomously assisted banking using machine learning (ML).  It does not render the claims patent-eligible. Cf. Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“Limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.”). Hence, the claims do not recite significantly more than an abstract idea.  
          Thus, the applicant’s arguments are not persuasive. 

12.     Applicant's arguments regarding the rejection of claims 1-20 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.

				Prior Art made of Record
13.     The following prior art made of record and not relied upon is considered pertinent : 
         Kitchel, et. al. U.S 2012/0278235 A1  a method of implementing an electronic envelope budget planning and control system.

Conclusion
14.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension lee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN SHAH whose telephone number is (571)272-2981. The examiner can normally be reached on M-F 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                April 20, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 21, 2021